IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA
CHRISTOPHER ALEXANDER
MILLER, Former Husband,                     NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D14-1401

LISA VIONNE MILLER, Former
Wife,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Christopher Alexander Miller, pro se, Appellant.

Gordon Edward Welch, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.